Exhibit 4.1 Middlesex Savings Bank June 24, 2011 Michael J. Kroll, CFO Valpey Fisher Corporation 75 South Street Hopkinton, MA 01748 Dear Mike: I am pleased to inform you that Middlesex Savings Bank has approved a three month extension of Valpey Fisher Corporation's Working Capital Line of Credit in the amount of $1,000,000.00 and its Equipment Line of Credit in the amount of $1,000,000.00 for three months until August 31, 2011. All terms and conditions existing and originally set forth will remain in effect. Such an extension will allow Middlesex Savings Bank sufficient time to seek formal credit approval for a full year renewal of the aforementioned credit facilities. Please indicate your acceptance of this Letter by signing below and faxing a copy back to my attention at (781) 890-3668 and then mailing this original back to me. We appreciate your business. Thank you, /s/ Tony Zhang Tony Zhang Vice President Accepted:Valpey Fisher Corporation /s/ Michael J. Kroll 6/27/2011 Michael J. Kroll, CFO Date
